Citation Nr: 1716499	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  12-23 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to February 1985.  The Veteran died in September 2007.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The Board notes that in the March 2011 rating decision, the RO treated the claim on appeal as a petition to reopen, which usually requires the submission of new and material evidence.  Evidence submitted since the last prior denial in a February 2011 rating decision included service department records for the Veteran's period of service from November 1964 to February 1985.  Pursuant to 38 C.F.R. § 3.156 (c)(1) (2016), if after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Id.  Thus, new and material evidence pursuant to 38 C.F.R. § 3.156 (a) is not required for reconsideration, and the Board may adjudicate the Veteran's claims for service connection as an original claim, rather than as a reopened claim. 38 C.F.R. § 3.156 (c)(1) (2016).

The appellant had a Board videoconference hearing before the undersigned Veterans Law Judge in December 2016.  A transcript of that proceeding has been associated with the claims file.

The record reflects that after the final Supplemental Statement of the Case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because at her December 2016 Board videoconference hearing, the appellant waived initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2016).


FINDINGS OF FACT

1.  The amended death certificate shows that the Veteran died in September 2007 and the causes of death were metastatic hepatoma, diabetes mellitus type II, cirrhosis, hyperlipidemia, lung metastasis, high blood pressure, pulmonary embolism, and portal thrombosis.

2.  Service connection was not in effect for any disability at the time of the Veteran's death. 

3.  The preponderance of the credible and probative evidence of record is against finding that the Veteran's death was caused by a disability incurred in or aggravated by service or is etiologically related to any incident or disease during the Veteran's active service.



CONCLUSION OF LAW

1.  A service-connected disability neither caused nor contributed to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1137, 1310 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Duty to Notify and Assist

VA satisfied its duty to notify the appellant pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  The appellant was provided an April 2008 VCAA letter and August 2008 notification letter.  The Veteran's service treatment records (STRs), service personnel records, VA medical records, and private treatment records are in the claims file.  The appellant has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the appellant's behalf is satisfied.  See 38 C.F.R. § 3.159 (c).

The Board acknowledges that the Veteran's October 2009 amended death certificate indicates that the cause of death was metastatic hepatoma, diabetes mellitus type II, cirrhosis, hyperlipidemia, lung metastasis, high blood pressure, pulmonary embolism, and portal thrombosis, and that the AOJ did not obtain an opinion as to whether theses conditions were caused by or related to service.  Under the VCAA, VA must provide an examination or obtain a medical opinion when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2009); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2009).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  As discussed in greater detail below, the Veteran's STRs showed no evidence of a diagnosis or treatment metastatic hepatoma, diabetes mellitus type II, cirrhosis, hyperlipidemia, lung metastasis, high blood pressure, pulmonary embolism, or portal thrombosis.  Moreover, the Veteran's November 1984 separation examination included notation that the Veteran was "healthy 100%" and noted "no meds."  The record does not support that the Veteran had chronic diabetes mellitus, cirrhosis, or high blood pressure that might be related to service.  Under these circumstances, the Board finds that obtaining a VA opinion is not required.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103.  The appellant was afforded the opportunity to present testimony before a Veterans Law Judge at a December 2016 Board videoconference hearing.  The appellant has been accorded the opportunity to present evidence and argument in support of her claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the appellant at every stage of this case, and may proceed to the merits of her claim.

      
      
      
      
      
      II.  Service Connection for Cause of Death

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, cirrhosis, and diabetes are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Exposure to certain herbicide agents, including the one commonly referred to as Agent Orange, shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C.A. § 1116 (f).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, diabetes and lung cancer, among other diseases, shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309 (e).

"Service in the Republic of Vietnam" may include service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii).  It is established law that a Veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways (so-called "brown water" naval activity) of that country during the statutory period in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

To establish service connection on a direct basis, a claimant must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 U.S.C.A. § 1310(a), when a Veteran dies from a service-related disability, VA will pay dependency and indemnity compensation (DIC) to such Veteran's surviving spouse.  To establish that a Veteran died from a service-related disability, i.e., service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service was either a principal or contributory cause of death.  38 C.F.R. § 3.312.

For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability causally shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the standards and criteria applicable to service connection claims generally are to be applied.  See 38 U.S.C.A. § 1310(a).

Factual Background and Analysis

The Veteran had active duty service in the United States Navy from November 1964 to February 1985.  The Veteran's Form DD 214 indicates his military occupational specialties (MOS) included computer programmer and software programmer.  The Veteran died in September 2007.  The appellant filed an October 2007 claim asserting that the she is entitled to service connection for cause of death.  In conjunction with her claim, the appellant submitted the Veteran's October 2009 death certificate that listed metastatic hepatoma as the only cause of death.  The appellant later submitted an amended October 2009 death certificate that added additional diagnoses of diabetes mellitus type II, cirrhosis, hyperlipidemia, lung metastatic, high blood pressure, and pulmonary embolism without rationale or sufficient explanation.  

The appellant contends the Veteran's metastatic hepatoma, diabetes mellitus type II, cirrhosis, hyperlipidemia, lung metastasis, high blood pressure, pulmonary embolism, and portal thrombosis should be service connected for cause of death on a presumptive basis due to herbicide exposure and direct basis.  Specifically, the appellant alleges that while serving in Vietnam, in connection with service aboard the U.S.S Midway, U.S.S. Annapolis, U.S.S. Dubuque, and U.S.S. Cook, the Veteran was exposed to herbicide agents.  

Service Connection

      A.  Herbicide Exposure

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. § 3.309 (e).  The diseases which are deemed to be associated with herbicide exposure do not include liver disease.  38 C.F.R. § 3.309 (e).  VA has determined that there is no positive association between exposure to herbicides and any other condition.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

The Board considered the appellant's contentions regarding the Veteran's presence in Vietnam.  Veterans who served in Vietnam are presumed to have been exposed to toxic herbicides.  Certain listed diseases are presumed service connected in such Veterans that are presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(a)(1),(2), (f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  The Board acknowledges that lung metastasis and diabetes mellitus type II are recognized as presumptive diseases under VA regulations.  However, metastatic hepatoma, cirrhosis, hyperlipidemia, high blood pressure, pulmonary embolism, and portal thrombosis are not one of the presumptive diseases listed under VA regulations.  Significantly, hyperlipidemia is a laboratory finding and is not disability in and of itself for which VA compensation benefits are payable. See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating that hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  The Board defers to the Secretary's determination of abnormal laboratory findings not meeting the definition of the term "disability" as used for VA purposes, which refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  See generally Chevron U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 842-43 (1984).  

The Board notes that the Veteran served aboard the U.S.S. Midway, U.S.S. Annapolis, U.S.S. Dubuque, and U.S.S Cook during the Vietnam era.  However, the evidence of record, including photographs, articles, publications, letters, and service department records submitted by the appellant, as well as her December 2016 testimony, provide no confirmation that the Veteran stepped foot in Vietnam or that he served aboard one of the Navy vessels that operated on the inland waterways of Vietnam (brown water).  Moreover, the Joint Services Records Research Center (JSRRC) concluded that there was no credible evidence that could support the Veteran's claim for service in the Republic of Vietnam (boots on ground) and/or being exposed to Agent Orange.  See December 2011 JSRRC reply.

Concerning the Veteran's ship assignments during his service, VA promulgated a listing of the Navy ships associated with service in Vietnam.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents.  In this respect, as noted above, service personnel records show that the Veteran served aboard the U.S.S. Midway (CVA-41) from June to April 1966 and served on the U.S.S. Annapolis (AGMR-1) from April 1966 to April 1967.  The U.S.S. Midway and U.S.S. Annapolis are not listed among Navy or Coast Guard ships associated with service in Vietnam and Exposure to Herbicide Agents. Further, it has not been shown the U.S.S. Midway or U.S.S. Annapolis navigated inland waterways of Vietnam such that the Veteran was subjected to herbicide exposure.

The Veteran served aboard the U.S.S. Dubuque (LPD-8) from September 1967 to May 1968.  The U.S.S. Dubuque is listed among Navy or Coast Guard ships associated with service in Vietnam and Exposure to Herbicide Agents and is documented to have docked at Da Nang on June 1970.  The U.S.S. Dubuque transported troops, equipment, and supplies ashore with smaller vessels and docked at Da Nang and elsewhere from June-November 1968, October-December 1969, January-March 1970, and April-July 1971.  However, the Veteran was aboard the U.S.S. Dubuque between September 1967 and May 1968 prior to the ship's period in Da Nang. 

The Veteran served aboard the U.S.S. Cook (APD-130) from May 1968 to November 1969.  The U.S.S. Cook is listed among Navy or Coast Guard ships associated with service in Vietnam and Exposure to Herbicide Agents that conducted tactical beach surveys with crew members ashore along Vietnam coast during June and July 1966.  As the Veteran served aboard the U.S.S. Cook from May 1968 through November 1969, his period of service was after the period in which the U.S.S. Cook was along the coast of Vietnam. 

However, in addition to the presumptive regulations, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Board has considered the Veteran's son's December 2016 letter wherein he stated that his father reported having many duties outside the ship on land at Da Nang Harbor and that he was able to have free time off the ship that included exploring the city, clubbing, and trying many different foods in Vietnam.  The Board also notes the appellant's contention that the Veteran's ship carried UDTs and that he would have accompanied these ships ashore and been exposed to herbicide agents.  See December 2016 hearing testimony.  However, the Board finds that the service department information of record documenting the nature of the Veteran's service and the location of the ships he served aboard, to include service personnel records, VA's Listing of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, and JSSRC response, are inherently more persuasive as the circumstances of the Veteran's active service than second hand accounts offered by family members decades after the fact.  As discussed above, the Veteran's dates of service aboard the identified vessels as well as his documented duties are not consistent with his having gone ashore into the Republic of Vietnam.

In light of the above, the Board finds that the Veteran did not have duty or visitation in Vietnam to warrant service connection on the basis of exposure to herbicides.  


B.  Chronic Diseases

Chronic diseases shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  The Court has established that 38 C.F.R. § 3.303 (b), applies to only those chronic diseases listed in 38 C.F.R. 
§ 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. 
§ 1101.  With respect to the current appeal, that list includes diabetes mellitus type II, cirrhosis, and high blood pressure.  See 38 C.F.R. § 3.309 (a).

The Veteran's STRs do not support diagnoses or manifestations of diabetes mellitus type II, cirrhosis, or high blood pressure.  Significantly, on the Report of Medical History at service separation for retirement in November 1984, the Veteran's clinical evaluation was normal with the exception of abnormal G-U system varicocele and identifying body marks and scars noted on the examination report.  Additionally, the Veteran stated he was "healthy 100%" and noted "no meds," but did indicate that he now has or ever has had eye trouble, skin disease, cramps in his legs, frequent or painful urination, and trick or locked knee.  The Veteran explained that he wears glasses for his eye trouble, had skin diseases as a child but under treatment had resolved, occasionally had "charlie horse" in legs with no pattern, and had a history of frequent and painful urination in early 1970's.  Additionally, STRs were generally unremarkable for manifestations of diabetes mellitus type II, cirrhosis, and high blood pressure and STR notes included October 1970 urinalysis results indicating ALB: negative, Sugar: negative, Micro: ESS NEG; VDRL: non reactive; Chest X-ray: negative; and Defect Noted: none.  A July 1980 blood pressure reading result was noted as 110/70.  Furthermore, the Veteran's post-service medical records do not support in-service diagnoses or symptoms that were chronic in nature that became manifested within one year from the Veteran's February 1985 date of separation.  

Since the competent evidence of record fails to indicate that the Veteran had diabetes mellitus type II, cirrhosis, and high blood pressure disabilities during service or within a year of discharge from service, service connection for these conditions as chronic diseases is not warranted.  

	C.  Direct Service Connection

To establish service connection on a direct basis, a claimant must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson 12 Vet. App. 247, 253.

With regard to the first element, a current diagnosis, the Board reiterates that as mentioned above, hyperlipidemia is a laboratory finding and is not disability for VA purposes.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, the record contains diagnoses of metastatic hepatoma, diabetes mellitus type II, cirrhosis, hyperlipidemia, lung metastasis, high blood pressure, and pulmonary embolism with no rationale or explanation.  As such, the Board finds the first element is satisfied.

Turning to the second element, in-service incurrence or aggravation of a disease or injury, as described above, the Veteran's STRs are negative for evidence of diagnosed metastatic hepatoma, diabetes mellitus type II, cirrhosis, hyperlipidemia, lung metastasis, high blood pressure, pulmonary embolism, and portal thrombosis.  As mentioned, the Veteran's STR indicated that his November 1984 separation examination was normal with the exception of abnormal G-U system varicocele and identifying body marks and scars noted on the examination report.  Additionally, the Veteran stated he was "healthy 100%" and noted "no meds," but did indicate that he now has or ever has had eye trouble, skin disease, cramps in his legs, frequent or painful urination, and trick or locked knee.  The Veteran explained that he wears glasses for his eye trouble, had skin diseases as a child but under treatment had resolved, occasionally had "charlie horse" in his legs with no pattern, and had a history of frequent and painful urination in early 1970's.  The Veteran's detailed description of his conditions at separation weighs against a finding of an in-service disease or injury, as he excludes reference to any diagnoses of or manifestations in support of metastatic hepatoma, diabetes mellitus type II, cirrhosis, hyperlipidemia, lung metastasis, high blood pressure, pulmonary embolism, and portal thrombosis.  Moreover, the Veteran's post-service medical records do not support in-service diagnoses or continued symptoms of metastatic hepatoma, diabetes mellitus type II, cirrhosis, hyperlipidemia, lung metastasis, high blood pressure, pulmonary embolism, and portal thrombosis.  

Additionally, as noted above, the Board acknowledges that it has not obtained a VA medical opinion in this case.  As discussed, the evidence does not support the finding of in-service injury, event, or illness on which to predicate claim for service connection for metastatic hepatoma, diabetes mellitus type II, cirrhosis, hyperlipidemia, lung metastasis, high blood pressure, pulmonary embolism, and portal thrombosis in this case.  Therefore, the Board finds a VA medical opinion is not necessary at this time, as the low threshold under McLendon v. Nicholson, 20 Vet App. 79, 81 (2006), has not been met.  

Based on the foregoing evidence, the Board cannot find that service connection for metastatic hepatoma, diabetes mellitus type II, cirrhosis, lung metastasis, high blood pressure, pulmonary embolism, and portal thrombosis is warranted as there is no in-service injury, event, or illness on which to predicate a claim of service connection and there is also no contemporaneous evidence that they that began in or were chronic and continuous since service. 

Cause of Death

As detailed above, establishing service connection for cause of death requires (1) evidence of death, (2) evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson, 12 Vet. App. at 253.

Regarding the first element, the death certificate of record shows that the Veteran died in September 2007.  The cause of death listed on the Veteran's October 2009 amended death certificate were metastatic hepatoma, diabetes mellitus type II, cirrhosis, hyperlipidemia, lung metastasis, high blood pressure, pulmonary embolism, and portal thrombosis.  

With respect to the second and third elements, at the time of the Veteran's death, he was not service-connected for metastatic hepatoma, diabetes mellitus type II, cirrhosis, hyperlipidemia, lung metastasis, high blood pressure, pulmonary embolism, or portal thrombosis, or any other disability.  Moreover, service connection for metastatic hepatoma, diabetes mellitus type II, cirrhosis, hyperlipidemia, lung metastasis, high blood pressure, pulmonary embolism, and portal thrombosis is not warranted, as discussed in greater detail above.  Therefore, service connection for the Veteran's cause of death must also be denied.

Lastly, the Board has considered whether 38 U.S.C.A. § 1318 is applicable to this case.  Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of nonservice-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty, and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

As previously stated, the Veteran had no service-connected disabilities at the time of his death, and was not entitled to receive compensation for any disability.  Accordingly, there are no service-connected disabilities that were rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding the Veteran's death, and there were no service-connected disabilities that were continuously rated totally disabling for a period of not less than five years from the date of his February 1985 service separation.  Additionally, the Veteran was not a former prisoner of war.  Therefore application of 38 U.S.C.A. § 1318 is not warranted.

In denying these claims, the Board does not wish in any way to diminish the Veteran's service.  Although it is sympathetic to the appellant's claims, the Board is without authority to grant the claims on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to service connection for the cause of Veteran's death is denied.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


